Exhibit 10.12




AMENDMENT TO
 
FIRST MID-ILLINOIS BANCSHARES, INC.
 
2007 STOCK INCENTIVE PLAN
 
March 3, 2010
 
WHEREAS, First Mid-Illinois Bancshares, Inc. (the “Company”) adopted the First
Mid-Illinois Bancshares, Inc. 2007 Stock Incentive Plan (the “Plan”) as of
February 27, 2007, subject to approval by Company stockholders at the Company’s
annual meeting of stockholders held on May 23, 2007.
 
WHEREAS, pursuant to Section 15(a) of the Plan, the Board of Directors deems it
advisable and in the best interest of the Company to amend the Plan as set forth
herein.
 
NOW, THEREFORE, the Plan is hereby amended as set forth below.  Capitalized
terms used but not defined in this Plan have the respective meanings assigned to
them in the Plan.
 
1.  
Amendment

 
Section 2(a) of the Plan is hereby amended and restated in its entirety to read
as follows:
 
2.           Administration of the Plan
 
(a) The Committee.  The Plan shall be administered by a Committee consisting of
the entire Board, or if the Board so delegates, by a sub-committee of the Board
which shall be comprised of two or more directors who are “outside directors”
(within the meaning of Code Section 162(m)) and “non-employee directors” (within
the meaning of Rule 16b-3 under the Exchange Act).  The Committee shall have
sole authority to:
 
(i) select the directors, employees, consultants and advisors to whom the Awards
shall be granted under the Plan;
 
(ii) establish the timing, amount and conditions of each such Award and other
limitations, restrictions, terms and conditions applicable to each such Award;
 
(iii) prescribe any legend to be affixed to certificates representing such
Awards;
 
(iv) interpret the Plan; and
 
(v) adopt such rules, regulations, forms and agreements, not inconsistent with
the provisions of the Plan, as it may deem advisable to carry out the Plan.
 
All decisions made by the Committee in administering the Plan shall be
final.  No member of the Board or the Committee shall be liable for any action
taken or determination made hereunder in good faith.”
 
2.           Interpretation
 
Upon adoption hereof, each reference in the Plan to “this Plan,” “hereby,”
“hereunder,” “herein,” “hereof” or words of like import referring to the Plan
shall mean and refer to the Plan as amended by this amendment.  Any and all
notices, requests, certificates and other instruments executed and delivered
prior to, on or after the date of this amendment may refer to the Plan without
making specific reference to this amendment, but nevertheless all references to
the Plan shall be a reference to such document as amended hereby.
 


